Title: James Madison to John Daingerfield, 28 July 1832
From: Madison, James
To: Daingerfield, John


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montpellier
                                
                                July 28. 1832.
                            
                        
                        In compliance with the request in your letter of the 16th. I enclose a certificate in the best form I could
                            give it. If not led into the error that Mrs. Daingerfield was the daughter of Henry Willis I was confirmed in it by the
                            letter of Mr. Taliaferro which named and underscored Henry as her father.
                        Having communicated the request in your letter a few days ago to Mr. Byrd Willis, who appeared to possess more
                            information on the subject than any one I could consult, he told me that he was going immediately to Charlottesville where
                            he should see Mr. Gilmer and would make out a certificate in the form required by him. With best respects &
                            regards
                        
                            
                                J. M.
                            
                        
                    (Certificate.)
                        I hereby certify that the impression left on my mind by recent enquiries and my best recollections are, that
                            the late Mrs. Daingerfield of Coventry, in Spottsylvania, was the only child and heiress of Jno. Willis, and that he was
                            the heir of his brother Henry Willis who died without issue.
                        
                                                
                            J. M.
                        